Title: William C. Rives to Thomas Jefferson, 3 December 1809
From: Rives, William Cabell
To: Jefferson, Thomas


          
            
              My dear sir,
              Milton 
                     Dec. 3rd 1809
            
            
		  
		  
		  
		  
		  You will receive from the bearer of this note the books, whose names are subjoined.—I have read Dalrymple on Feudal property, but as a recurrence to it may sometimes become necessary, I have retained it.—It was my wish to have waited on you this morning, but preparations for my departure
			 from Milton, and the constant expectation of the stage’s arrival, detain me here.
            
              I am, sir, with every sentiment of respect & esteem your most obt. serv.
              
                  
               W. C. Rives
            
          
          
            
              
                
                2nd
                     
                
		  
		  Vol. Kennets Hist. Eng.—
              
              
                
                        1st &
                2nd
                     
                
		  Vols. Millot.—
              
              
                1st 2nd &
                3rd
                     
                
		  
		  
		  
		  Vols. Pope’s Iliad, with Macpherson’s trans. of it.
              
              
                
                1st
                     
                
		  
		  Vol. of Littleton’s Hist. Eng.
              
              
                
                1st
                     
                
		  
		  Vol. of Bolingbroke’s Phil. Works.
              
              
                
                        5th &
                6th
                     
                
		   
		  Vols. of Scientif. Dialogues.
              
            
            Will it be convenient for Mr Jefferson to send me a law-dictionary by the servant who carries this note? 
                  
            
              
                        
                     W.C.R.
            
          
        